Spofford, J.
The injunction was properly dissolved for its vagueness.
It was sued out to restrain the defendants from trespassing “ upon the lands of Wm. S. Avery, lying in the rear part of his plantation and in that part of the parish of Iberville known as Manchae, about seven miles below the town of Plaquemine, and on the left bank of the Mississippi river, by cutting timber upon the same,” &e.
No other description of the location, extent, or boundaries of the land is given in the petition, affidavit, order, or writ.
Such an injunction could only operate as a snare to the defendants. It did not notify them what lands the plaintiff claimed as his, and deprived them of all recourse in damages, if it should turn out that the plaintiff was really seeking to restrain them from what they had a right to do.
Nothing is before us but the interlocutory decree dissolving the injunction. We cannot inquire into the exception to the suit.
Judgment affirmed, with costs.